Per Curiam. Respondent Sam Whitfield, Jr., was served with a petition for disbarment on July 3, 2003, while he was incarcerated in the Phillips County Jail. Mr. Whitfield filed for an extension of time to respond to the petition, and, on December 11, 2003, he was granted thirty days additional time, until January 10, 2004. Mr. Whitfield has not responded, and various attempts by the Committee on Professional Conduct to locate Mr. Whitfield have failed. The Committee is seeking a default judgment on the facts in their original petition, which contains evidence of serious misconduct on the part of Mr. Whitfield. The Committee prays that this court enter a default judgment, that the allegations of the petition for disbarment be deemed admitted, and that Mr. Whitfield be disbarred. In the alternative, the Committee is asking that a show-cause hearing be held, at which Mr. Whitfield shall appear and show cause why summary judgment should not be granted and why he should not be disbarred.  Given the circumstances of the case, we hereby appoint a special master, Judge John Jennings, to hear this matter and provide the court with findings of facts. Upon receipt of the master’s findings, we will render a decision in the matter.